                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                 SOUTHEASTERN DIVISION

GEORGE ALDRIDGE,                                  )
                                                  )
                Plaintiff,                        )
                                                  )
        v.                                        )              No. 1:19-cv-75-JAR
                                                  )
BRIAN HOSKIN, et al.,                             )
                                                  )
                Defendants.                       )

                                 MEMORANDUM AND ORDER

        This matter is before the Court on plaintiffs motion to remand this case to state court.

The motion will be denied.

        On May 20, 2019, plaintiff filed a motion to remand this case to state court. On August 2,

2019, the Court denied the motion. On August 9, 2019 plaintiff filed a motion for reconsideration

of the decision to deny his motion to remand. On November 4, 2019, the Court denied that

motion. On November 13, 2019, plaintiff filed a notice of interlocutory appeal, seeking to

challenge the Court's August 2, 2019 decision to deny his motion to remand. At present, that

appeal remains pending in the United States Court of Appeals for the Eighth Circuit.

        In the instant motion, plaintiff again asks this Court to remand his case to state court.

However, once appealed, issues before an appellate court should not be altered or undermined.

Liddell v. Bd. of Educ., 73 F.3d 819, 822 (8th Cir. 1996). Granting the instant motion would do

just that. Additionally, the general rule is that "[t]he filing of a notice of appeal... confers

jurisdiction on the court of appeals and divests the district court o[f] its control over those aspects

of the case involved in the appeal."' Id. (quoting Griggs v. Provident Consumer Disc. Co., 459

U.S. 56, 58 (1982). The instant motion will therefore be denied. Plaintiff is instructed to direct to

the Court of Appeals all future filings concerning the interlocutory appeal.
      Accordingly,

      IT IS HEREBY ORDERED that plaintiffs motion to remand to state court (ECF No.

34) is DENIED.

      Dated this ~ y ofNovember, 2019.



                                         JO.ROSS
                                         UNITED STATES DISTRICT JUDGE




                                         -2-
